[Cite as Saini v. Cook, 2016-Ohio-8067.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


PARDEEP SINGH SAINI                         :       JUDGES:
SOUTHEASTERN CORR. INST.                    :
                                            :       Hon., William B. Hoffman P.J.
        Petitioner                          :       Hon., Sheila G. Farmer J.
                                            :       Hon., Patricia A. Delaney, J.
-vs-                                        :
                                            :
BRIAN COOK, WARDEN                          :       Case No. 15-CA-58
SOUTHEASTERN CORR. INST.                    :
                                            :
        Respondent                          :       OPINION



CHARACTER OF PROCEEDING:                            Writ of Habeas Corpus


JUDGMENT:                                           Dismissed


DATE OF JUDGMENT:                                   December 2, 2016



APPEARANCES:

For Relator: Pro Se                                 For Respondent:

Pardeep Saini #687093                               Michael DeWine
Southeastern Correctional Inst.                     Ohio Attorney General
5900 BIS Rd.                                        Maura O’Neill Jaite (0058524)
Lancaster, Ohio 43130                               Senior Assistant Attorney General
                                                    Ohio Attorney General’s Office
                                                    Criminal Justice Section
                                                    150 East Gay Street, 16th Floor
                                                    Columbus, Ohio 43215
Fairfield County, Case No. 15-58                                                            2

Hoffman, J.

       {¶1}    Petitioner Pardeep Singh Saini has filed a Petition for Writ of Habeas

Corpus claiming he is entitled to release from prison because (1) his right to counsel was

violated, and (2) he received ineffective assistance of counsel. Respondent has filed a

Motion to Dismiss for failure to state a claim upon which relief may granted and in the

alternative, a motion for summary judgment.

       {¶2}    Respondent avers Petitioner has presented a materially false affidavit of

prior civil actions.   R.C. 2969.25 requires an incarcerated litigant to file an affidavit

detailing all civil actions filed within the last five years.   The affidavit presented by

Petitioner fails to include a prior case Petitioner initiated in this Court.         Further,

Respondent maintains Petitioner has also filed a federal habeas action which was not

included in the affidavit. Although the affidavit is incomplete, we will address the merits

of the petition.

       {¶3}    All of the claims raised by Petitioner are couched in terms of the denial of

counsel and ineffective assistance of counsel.

       {¶4}    The Supreme Court has explained neither “[c]laims involving the ineffective

assistance of counsel [nor] the alleged denial of the right to counsel are . . . cognizable in

habeas corpus,” Bozsik v. Hudson, 110 Ohio St.3d 245, 2006-Ohio-4356, 852 N.E.2d

1200, ¶ 7.

       {¶5}    Because the claims raised by Petitioner are not cognizable in habeas

corpus, we grant the motion to dismiss the petition for failure to state a claim upon



which relief may be granted.
Fairfield County, Case No. 15-58   3




By Hoffman, P. J.

Farmer, J. and

Delaney, J. concur.
[Cite as Saini v. Cook, 2016-Ohio-8067.]